Appeal from a judgment of the County Court of Broome County (Smith, J), rendered March 22, 2013, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree and burglary in the third degree.
Defendant waived indictment and pleaded guilty to both burglary in the second degree and burglary in the third degree as charged in separate superior court informations. In accord with the plea agreement, he was sentenced to concurrent prison terms of V-fe to 4 years on his conviction of burglary in the third degree and 3V2 years to be followed by five years of postrelease supervision on his conviction of burglary in the second degree. Defendant appeals, and appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, PJ, Lahtinen, Stein, McCarthy and Rose, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.